Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered February 28, 2005. The judgment *1171convicted defendant, upon his plea of guilty, of unlawful imprisonment in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in denying, without a hearing, the motion of defendant to withdraw his Alford plea inasmuch as defendant was afforded “a reasonable opportunity to advance his contentions in support of the motion” (People v Peters, 302 AD2d 869, 870 [2003], lv denied 100 NY2d 541 [2003]). In any event, a defendant “ ‘is not entitled to withdraw his . . . plea merely because he discovers that he misapprehended the quality of the [People’s] case’ ” (People v Cantu, 202 AD2d 1033, 1033 [1994]; see People v Nichols, 302 AD2d 954 [2003], lv denied 99 NY2d 657 [2003]; People v Nicodemus, 227 AD2d 976 [1996], lv denied 88 NY2d 1023 [1996]). Present—Pigott, Jr., P.J., Scudder, Kehoe, Smith and Pine, JJ.